         Case 3:17-cv-05806-RJB Document 311 Filed 10/04/19 Page 1 of 5




1                                                   The Honorable Robert J. Bryan

2

3

4

5

6

7

8
                      UNITED STATES DISTRICT COURT
9                    WESTERN DISTRICT OF WASHINGTON
10    STATE OF WASHINGTON,                   CIVIL ACTION NO. 3:17-cv-05806-RJB
11                     Plaintiff,
                                             DECLARATION OF THEODORE
12            v.                             LEWIS IN SUPPORT OF STATE OF
                                             WASHINGTON’S RESPONSE TO
13    THE GEO GROUP, INC.,                   THE COURT’S PROPOSED ORDER
                                             GRANTING SUMMARY
14                     Defendant.            JUDGMENT OF DISMISSAL (ECF NO.
                                             306)
15

16

17

18

19
20

21

22

23

24

25
26

     DECLARATION OF THEODORE LEWIS IN                  ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
     SUPPORT OF STATE OF WASHINGTON’S                       800 Fifth Avenue, Suite 2000
     RESPONSE TO THE COURT’S PROPOSED                         Seattle, WA 98104-3188
     ORDER GRANTING SUMMARY JUDGMENT                               (206) 464-7744
     OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 311 Filed 10/04/19 Page 2 of 5




 1          Under penalty of perjury under the laws of the United States of America, I, Theodore
 2   Lewis, certify that the below is true and correct:
 3          1.      My name is Theodore Lewis. I am over the age of 18 and competent to testify in
 4   this matter.
 5          2.      I am the Work Release Administrator for the Washington State Department of
 6   Corrections (DOC). I have worked in this role since October 1, 2015. My job duties include the
 7   administration, management, and oversight of the Washington State DOC work release
 8   programs.
 9          3.      Washington’s work release institutions serve as a bridge between life in prison
10   and life in the community for Washington inmates nearing the end of their sentence. In short,
11   work release facilities are separate and apart from Washington state prisons. They exist to
12   provide participating inmates the opportunity to engage in paid employment or vocational
13   training programs in the community while remaining under DOC supervision at an appropriate
14   facility when not at their job or other pre-approved activity. Allowing state inmates to participate
15   in work release programs is authorized under RCW 72.65.020, which allows DOC to confine
16   inmates outside of state correctional institutions and instead in certain other partial confinement
17   institutions, including “any other appropriate, supervised facility, after an agreement has been
18   entered into between the department and the appropriate authorities of the facility for the housing
19   of work release prisoners.”
20          4.      Washington currently has twelve (12) work release institutions as part of its
21   program. Of those, three (3) are fully state-run operations. The remainder are run with assistance
22   from non-profit organizations, including The Transition House, Inc., Progress House
23   Association, Community Work Training Association, and A Beginning Alliance. DOC does not
24   use for-profit contractors in the operation any of its work release facilities, or any other
25   correctional institutions in Washington. For the nine Washington work release facilities where
26   non-profits are involved in operations, DOC contracts with the outside organizations to provide

      DECLARATION OF THEODORE LEWIS IN                                    ATTORNEY GENERAL OF WASHINGTON
                                                           1                       Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                         800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                           Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                                 (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 311 Filed 10/04/19 Page 3 of 5




 1   security and specific, limited services. DOC itself maintains operational control and manages
 2   the institutions and programming – including the work release programs.
 3          5.      Individuals that are allowed to participate in DOC work release programs focus
 4   on transition, including the finding and retaining of employment, education, training, treatment,
 5   re-connecting with family members, developing life skills, and becoming productive members
 6   of the community. The purpose of work release is to provide incarcerated individuals
 7   opportunities for self-improvement, while assisting them in creating a safe and productive
 8   lifestyle that can be sustained upon release. Work release is available only to incarcerated
 9   individuals 12 months prior to their earned release date. Participating individuals must have a
10   record of good behavior and be assigned to “Minimum 1” custody level; also, there must be
11   available bed space at a work release institution.
12          6.      Once assigned to work release, participating individuals must search for and/or
13   retain employment or another approved programming opportunity in the community.
14   Participants in the state work/training release program do not work for the DOC facility or non-
15   profit where they are assigned to reside, nor do they work within the institution itself generally.
16   Instead, they seek and obtain paid employment with outside employers or engage in educational
17   or vocational training during their time in the program. Participants in the program earn market
18   rate wages (i.e., at least the minimum wage, though sometimes more) and pay taxes.
19   Employment may only be accepted upon approval by community corrections officers who verify
20   that the employer is paying taxable wages, has a Tax Identification Number, and is a legal place
21   of employment. In rare circumstances participants may work at these facilities where they have
22   the opportunity to work in specific jobs, like food service, within the work release facility itself,
23   but in those cases, participants are hired by and become employees of the contracted non-profit
24   service agency, are paid market wages, and pay taxes.
25          7.      In my experience, work release participants are employed by a wide range of
26   employers. The most common positions are entry level jobs, though it is not uncommon to see

      DECLARATION OF THEODORE LEWIS IN                                     ATTORNEY GENERAL OF WASHINGTON
                                                            2                       Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                          800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                            Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                                  (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 311 Filed 10/04/19 Page 4 of 5




 1   participants working skilled labor jobs, welding, computer science, or even as clerks for
 2   attorneys.
 3
        I declare under penalty of perjury under the laws of the United States that the foregoing is
 4
     true and correct.
 5
        Dated this 27th day of September 2019 in Tumwater, Washington.
 6

 7

 8
 9
                                                 Theodore Lewis
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

      DECLARATION OF THEODORE LEWIS IN                                 ATTORNEY GENERAL OF WASHINGTON
                                                         3                      Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON’S                                      800 Fifth Avenue, Suite 2000
      RESPONSE TO THE COURT’S PROPOSED                                        Seattle, WA 98104-3188
      ORDER GRANTING SUMMARY JUDGMENT                                              (206) 464-7744
      OF DISMISSAL
            Case 3:17-cv-05806-RJB Document 311 Filed 10/04/19 Page 5 of 5




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

5    system.

6

7    Dated this 4th day of October 2019 in Seattle, Washington.

8
                                                 s/ Caitilin Hall
9                                                CAITILIN HALL
                                                 Legal Assistant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF THEODORE LEWIS IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
